PER CURIAM.
Defendant-Appellant Michael Archer appeals his conviction of conspiring to manufacture and possess with intent to distribute methamphetamine in violation of 21 U.S.C. § 846. After the jury found him guilty. Archer was sentenced to 216 months in prison, based in part on the district court’s finding that Archer was responsible for 94 grams of methamphetamine. While this appeal was pending, the United States Supreme Court issued its opinion in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). In Apprendi, the Court held that “[o]ther than the fact of a prior conviction, any fact that increases the penalty for a crime beyond the prescribed statutory maximum must be submitted to a jury, and proved beyond a reasonable doubt.” 530 U.S. at 490, 120 S.Ct. 2348. On appeal, Archer argues that his sentence is unconstitutional in light of Apprendi, because it was based on a quantity of drugs that was not proven to a jury beyond a reasonable doubt.
This Circuit has held that Apprendi is not violated when a district court determines a drug quantity under a preponderance standard and then sentences the defendant accordingly, as long as the resulting sentence does not exceed the maximum sentence that could have been imposed absent a quantity determination. See United States v. Stafford, 258 F.3d 465 (6th Cir.2001); United States v. Garcia, 252 F.3d 838, 843 (6th Cir.2001).
In this case, Archer was found guilty of conspiring to manufacture and possess *50with intent to distribute an unspecified quantity of methamphetamine. Accordingly, he faced a statutory maximum sentence of twenty years under 21 U.S.C. § 841(b)(1)(C). He was ultimately sentenced to 216 months in prison, based in part on the district court’s finding that Archer was responsible for more than 70 grams of methamphetamine. Because Archer could have been sentenced to up to 240 months in prison for an unspecified quantity of methamphetamine, his sentence, although based in part on a determination of drug quantity under a preponderance standard, does not violate Apprendi. Accordingly, we AFFIRM the judgment of the district court.